DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, 9-15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-13 of U.S. Patent No. 8,219,129 (hereinafter Patent '129) in view of Gardner et al. WO 2004/010774 (hereinafter Gardner) and Leabman US 2006/0030279 (hereinafter Leabman). 

Regarding claim 1 of the instant application, Patent '129 in claims 12-13 claim: 
	"12. A system, comprising: ... a portable client device for wirelessly communicating data with a reader device when the client device is located in communication proximity of the reader device, the client device storing a bit field identifying a specific time slot, the specific time slot set according to a class associated with one or more of the portable client device and the user of the portable client device... 
    	13. The system of claim 12, wherein the client device is further arranged to transmit data to the network device during the time slot." 
 	which overlaps with the instant applications recited claim limitations, "A system, comprising: an apparatus, the apparatus comprising: a wireless transceiver having an active mode in which power is consumed, and a sleep mode in which power is conserved; a timer operatively coupled to the wireless 
 	As can been seen from the above mapping the sleep mode, timer and tuning limitations are not claimed however, Gardner and Leabman cure these deficiencies. 
	It is noted that Gardner teaches an apparatus [Gardner, Fig. 2, Electronic device 2], the apparatus comprising: 
	a wireless transceiver [Gardner, Fig. 2, Elements 22 & 23 (radio transmitter and radio receiver respectively which are collectively referred to as the transceiver)] having an active mode in which power is consumed [Gardner, Fig. 3, Step 308, Col. 8, Lines 5-15, Line (transmitter having an "on" state)], and a sleep mode in which power is conserved [Gardner, Fig. 3, Step 310, Col. 8, Lines 17-29 ("sleep" state or turn "off" of transmitter)]; 
	a timer operatively coupled to the wireless transceiver used to indicate when to switch from sleep mode to active mode based on time slot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next transmission time, which is interpreted as time slot information.)]; and 
	processing circuitry operatively coupled to the wireless transceiver and the timer [Gardner, Fig. 3, Col. 7, Lines 16-24], the processing circuitry arranged to switch the wireless transceiver from the sleep mode to the active mode in response to input from the timer [Gardner, Fig. 3, Col. 7, Lines 16-24 & Col. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claims of Patent '129, claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Gardner, indicating that the transceiver may be switched between an active mode and a sleep mode. The benefiting result would have been the ability to extend operation times by reducing battery power consumption;  but it does not teach wherein the processing circuitry arranged to tune the wireless transceiver to a first channel during a first active mode and to increase a channel number to a second channel, and tune the wireless transceiver to the second channel during a second active mode, wherein the wireless transceiver transmits identity information associated with the apparatus on one or more of the first channel and second channel. 
	Leabman teaches wherein the processing circuitry is arranged to tune the wireless transceiver to a first channel during a first active mode [Leadman, Figure 6A, Step 604] and to increase a channel number to a second channel, and tune the wireless transceiver to the second channel during a second active mode [Leadman, Fig. 6A.  Step 606], wherein the wireless transceiver transmits identity 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claims of Patent '129, in view of Gardner, claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Leabman, indicating that the transceiver may be subsequently tuned to another channel for transmitting identity information. The benefiting result would have been the ability to take advantage of frequency diversity to mitigate the negative impacts of interference and improve communication robustness with access to more channels.  

	Regarding claim 2 of the instant application, the combination of Patent '129, in view of Gardner and Leabman makes obvious the system of claim 1, wherein the time slot information is received wirelessly by the apparatus (see Claim 12 of Patent '129 wherein the broadcasted synchronization information received from the network device is used to determine the time slot). 

	Regarding claim 3 of the instant application, the combination of Patent '129, in view of Gardner and Leabman teaches the system of claim 1, wherein the apparatus has a known physical location [Gardner, Fig. 1, Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (devices may be associated with a known location (such as fixed to a ramp of a truck 5, or fixed to an entrance of a facility 4 or farm building 6 in Figure 1))] 

	Regarding claim 4 of the instant application, the combination of Patent '129, in view of Gardner and Leabman teaches the system of claim 1, wherein the apparatus has a known physical location that is a fixed physical location [Gardner, Fig. 1, Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (devices may be 

	Regarding claim 5 of the instant application, the combination of Patent '129, in view of Gardner and Leabman teaches the system of claim 1, wherein the identity information associated with the apparatus identifies the apparatus [Gardner, Fig. 3, Step 309 and Col. 7, Lines 26 - Col. 8, Line 2 & Col. 21, Lines 9-16]. 

	Regarding claim 9 of the instant application, the combination of Patent '129, in view of Gardner and Leabman teaches the system of claim 2, wherein a location of a device is based on determining that the device is within a wireless coverage range of the apparatus (See Patent '129 Claim 12 reader communicates when the device is within proximity and thus knows the relative location).

	Regarding claim 10 of the instant application, the combination of Patent '129, in view of Gardner and Leabman teaches the system of claim 1, wherein the apparatus enables a user to access at least one of an application, an asset, and a service when the apparatus and a device are within proximity of one another (See Patent '129 Claim 12 reader and client communicates according to the wireless service when the device is within proximity of one another).

Similar rationale applied to claims 1-5, 9, 10 is respectively applied to reject claims 11-15, 19 and 20 of the instant application based on obvious type double patenting.


s 6-8 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 8,219,129 (hereinafter Patent '129) in view of Gardner and Leabman, and further in view of Cao et al US Patent No. 6,446,004 (hereinafter Cao).

	Regarding claim 6 of the instant application, the combination of Patent '129, in view of Gardner and Leabman teaches the system of claim 1, but it does not teach that which is taught by Cao which teaches wherein the apparatus wirelessly transmits data that completes a purchase transaction [Cao, Column 9, Lines 53-56 (The user transmits from the user computer device 200 a user request to complete the purchase transaction, such as the purchasing of tickets, based on location, proximity, etc.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claims of Patent '129, in view of Gardner and Leabman, claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Cao, indicating that the transceiver may be utilized to communicate to facilitate a purchase transaction. The benefiting result would have been the ability to take reduce the time needed and human interaction required to conduct a purchase.
  
	Regarding claim 7 of the instant application, the combination of Patent '129, in view of Gardner and Leabman discloses the system of claim 1, but Cao further teaches that it is further comprising a server configured to receive data from a device when in proximity to the apparatus [Cao, Column 9, Lines 53-56 (The user transmits from the user computer device 200 a user request to complete the purchase transaction, such as the purchasing of tickets, based on location, proximity, etc.)] 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claims of Patent '129, in view of Gardner and Leabman, claiming a system for wirelessly 

	Regarding claim 8 of the instant application, the combination of Patent '129, in view of Gardner, Leabman and Cao teaches the system of claim 7, wherein the server is further configured to track a location of the device [Cao, Column 11, Lines 60+ (the server requests the user's current location (data) from the user's computing device 200].

Similar rationale applied to claims 6-8 is respectively applied to reject claims 16-18 of the instant application based on obvious type double patenting.

Claims 1, 3-8, 10, 11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-13 of U.S. Patent No. 10,455,533 (hereinafter Patent '533) in view of Gardner et al. WO 2004/010774 (hereinafter Gardner) and Leabman US 2006/0030279 (hereinafter Leabman). 

Regarding claim 1 of the instant application, Patent '533 in claim 1 recite: 
	"1. A system comprising: a first wireless device having a known physical location, the first wireless device including; a first wireless transceiver configured to transmit a beacon including a source identifier, the source identifier indicating a source of the beacon; a second wireless device including: a second wireless transceiver having an active mode in which power is consumed, and a sleep mode in 
 	As can been seen from the above mapping the sleep mode, timer and tuning limitations are not claimed however, Gardner and Leabman cure these deficiencies. 
	It is noted that Gardner teaches an apparatus [Gardner, Fig. 2, Electronic device 2], the apparatus comprising: 
	a wireless transceiver [Gardner, Fig. 2, Elements 22 & 23 (radio transmitter and radio receiver respectively which are collectively referred to as the transceiver)] having an active mode in which power is consumed [Gardner, Fig. 3, Step 308, Col. 8, Lines 5-15, Line (transmitter having an "on" state)], and a sleep mode in which power is conserved [Gardner, Fig. 3, Step 310, Col. 8, Lines 17-29 ("sleep" state or turn "off" of transmitter)]; 
	a timer operatively coupled to the wireless transceiver used to indicate when to switch from sleep mode to active mode based on time slot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next transmission time, which is interpreted as time slot information.)]; and 
	processing circuitry operatively coupled to the wireless transceiver and the timer [Gardner, Fig. 3, Col. 7, Lines 16-24], the processing circuitry arranged to switch the wireless transceiver from the sleep mode to the active mode in response to input from the timer [Gardner, Fig. 3, Col. 7, Lines 16-24 & Col. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claims of Patent '553, claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Gardner, indicating that the transceiver may be switched between a first active mode to a sleep mode and then to a second active mode. The benefiting result would have been the ability to extend operation times by reducing battery power consumption;  but it does not teach wherein the processing circuitry arranged to tune the wireless transceiver to a first channel during a first active mode and to increase a channel number to a second channel, and tune the wireless transceiver to the second channel during a second active mode, wherein the wireless transceiver transmits identity information associated with the apparatus on one or more of the first channel and second channel. 
	Leabman teaches wherein the processing circuitry is arranged to tune the wireless transceiver to a first channel during a first active mode [Leadman, Figure 6A, Step 604] and to increase a channel number to a second channel, and tune the wireless transceiver to the second channel during a second active mode [Leadman, Fig. 6A.  Step 606], wherein the wireless transceiver transmits identity 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claims of Patent '533, in view of Gardner, claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Leabman, indicating that the transceiver may be subsequently tuned to another channel for transmitting identity information. The benefiting result would have been the ability to take advantage of frequency diversity to mitigate the negative impacts of interference and improve communication robustness with access to more channels.  

	Regarding claim 3 of the instant application, the combination of Patent '533, in view of Gardner and Leabman teaches the system of claim 1, wherein the apparatus has a known physical location [Patent '533, Claim 1]. 

	Regarding claim 4 of the instant application, the combination of Patent '533, in view of Gardner and Leabman teaches the system of claim 1, wherein the apparatus has a known physical location that is a fixed physical location [Patent '533, Claim 4]. 

	Regarding claim 5 of the instant application, the combination of Patent '533, in view of Gardner and Leabman teaches the system of claim 1, wherein the identity information associated with the apparatus identifies the apparatus [Patent '533, Claim 1]. 


  
	Regarding claim 7 of the instant application, the combination of Patent '533, in view of Gardner and Leabman discloses the system of claim 1, comprising a server configured to receive data from a device when in proximity to the apparatus [Patent '533, Claim 1].

	Regarding claim 8 of the instant application, the combination of Patent '533, in view of Gardner, Leabman and Cao teaches the system of claim 7, wherein the server is further configured to track a location of the device [Patent '533, Claim 2]. 

	Regardin claim 10 of the instant application, the combination of Patent '533, in view of Gardner and Leabman teaches the system of claim 1, wherein the apparatus enables a user to access at least one of an application, an asset, and a service when the apparatus and a device are within proximity of one another [Patent '533, Claim 5].

Similar rationale applied to claims 1, 3-8 and 10 is respectively applied to reject claims 11, 13-18 and 20 of the instant application based on obvious type double patenting.

Claims 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,455,533 (hereinafter Patent '533) in view of Gardner et al. WO 2004/010774 (hereinafter Gardner) and Leabman US 2006/0030279 (hereinafter Leabman), and further in view of  Hitt US 2004/0090345.

	Regarding claim 2 of the instant application, the combination of Patent '533, in view of  Gardner and Leabman makes obvious the system of claim 1, but it does not teach wherein the time slot information is received wirelessly by the apparatus as taught by Hitt  [Hitt, ¶27 (the receiver wireless node schedules the time slot for the next transmission by sending an acknowledgement message from the receiver wireless node to the sender wireless node including a time slot for the next scheduled transmission.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claims of Patent '533, in view of Gardner and Leabman claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Hitt, indicating that the transceiver may be utilized to communicate to receive timeslot information to be used for tuning to another channel for transmitting identity information. The benefiting result would have been the ability to take advantage increased synchronization to improve communication efficiency and reduce unwanted communication failures due to collisions or out-of-synch receiver/transmitter pairs.  

	Regarding claim 9 of the instant application, the combination of Patent '533, in view of Gardner, Leabman and Hitt teaches the system of claim 2, wherein a location of a device is based on determining that the device is within a wireless coverage range of the apparatus [Patent '533, Claim 3].

Similar rationale applied to claims 2 and 9 is respectively applied to reject claims 12 and 19 of the instant application based on obvious type double patenting.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10, 11, 13-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. WO 2004/010774, in view of Leabman US 2006/0030279.

Regarding claim 1, Gardner teaches a system [Gardner, Fig. 2], comprising: 
an apparatus [Gardner, Fig. 2, Electronic device 2], the apparatus comprising: 
a wireless transceiver [Gardner, Fig. 2, Elements 22 & 23 (radio transmitter and radio receiver respectively which are collectively referred to as the transceiver)] having an active mode in which power is consumed [Gardner, Fig. 3, Step 308, Col. 8, Lines 5-15, Line (transmitter having an "on" state)], and a sleep mode in which power is conserved [Gardner, Fig. 3, Step 310, Col. 8, Lines 17-29 ("sleep" state or turn "off" of transmitter)]; 

processing circuitry operatively coupled to the wireless transceiver and the timer [Gardner, Fig. 3, Col. 7, Lines 16-24], the processing circuitry arranged to switch the wireless transceiver from the sleep mode to the active mode in response to input from the timer [Gardner, Fig. 3, Col. 7, Lines 16-24 & Col. 8, Lines 4-15 (The timer interrupt is received from the timer to switch the radio transmitter to a woken status from a sleep status)], the processing circuitry arranged to reset the timer after transmission [Gardner, Fig. 3, Step 311] and the wireless transceiver transmit identity information associated with the apparatus on one or more of a first channel or a second channel [Gardner, Fig. 3, Step 309], and it also teaches wherein the first transmission period is the first active mode and the next/second time period for transmission is the second active mode [Gardner, Fig. 3, 308-309-310 (first iteration of transmission during the first transmission period wherein the transmitter is switched to an "on" state is interpreted as the first active mode, and the second iteration (311-303-308-309-310)is interpreted as the second active mode], but it does not teach wherein the processing circuitry arranged to tune the wireless transceiver to a first channel during a first active mode and to increase a channel number to a second channel, and tune the wireless transceiver to the second channel during a second active mode, wherein the wireless transceiver transmits identity information associated with the apparatus on one or more of the first channel and second channel. 
	Leabman teaches wherein the processing circuitry is arranged to tune the wireless transceiver to a first channel during a first active mode [Leadman, Figure 6A, Step 604] and to increase a channel number to a second channel, and tune the wireless transceiver to the second channel during a second active mode [Leadman, Fig. 6A.  Step 606], wherein the wireless transceiver transmits identity 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Leabman, indicating that the transceiver may instructed to tune to a second channel increasing the channel number to a second channel and operate to transmit  identity information on the second channel.  The benefiting result would have been the ability to take advantage of frequency diversity to mitigate the negative impacts of interference and improve communication robustness with access to more channels. 


Regarding claim 11, Gardner teaches a method comprising: 
switching a wireless transceiver of a device from a sleep mode in which power is conserved to an active mode in which power is consumed [Gardner, Fig. 3, Step 308, Col. 8, Lines 5-15, Line (transmitter having an "on" state)] responsive to an expiration of a timer, the timer indicating when to switch from sleep mode to active mode [Gardner, Fig. 3, Col. 7, Lines 16-24 & Col. 8, Lines 4-15 (The timer interrupt is received from the timer at the end of its duration to switch the radio transmitter to a woken status from a sleep status)] based on time slot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next transmission time, which is interpreted as time slot information)], transmitting identity information associated with device on the first channel during the first active mode [Gardner, Fig. 3, Step 309]; resetting the timer [Gardner, Fig. 3, Step 311]but it does not explicitly teach tuning the wireless transceiver to a first channel during a first active mode; increasing a channel number to a second 
 	However, Leabman teaches tuning the wireless transceiver to a first channel during a first active mode [Leadman, Figure 6A, Step 604]; increasing a channel number to a second channel and subsequent to increasing the channel number to the second channel, tuning the wireless transceiver to the second channel [Leabman, Fig. 3A-3B f2 is the second channel when the frequency is increased from the first channel f1 and also see Fig. 6A.  Step 606]; and transmitting the identity information associated with the device on the second channel during a second active mode [Leabman, Figs. 3A, 4A and 6A, ¶10-¶11]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Leabman, indicating that the transceiver may instructed to tune to a second channel increasing the channel number to a second channel and operate to transmit  identity information on the second channel.  The benefiting result would have been the ability to take advantage of frequency diversity to mitigate the negative impacts of interference and improve communication robustness with access to more channels. 
	
Regarding claim 3, Gardner, in view of Leabman teaches the system of claim 1, wherein the apparatus has a known physical location [Gardner, Fig. 1, Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (devices may be associated with a known location (such as fixed to a ramp of a truck 5, or fixed to an entrance of a facility 4 or farm building 6 in Fig. 1))] 



Regarding claim 5, Gardner, in view of Leabman teaches the system of claim 1, wherein the identity information associated with the apparatus identifies the apparatus [Gardner, Fig. 3, Step 309 and Col. 7, Lines 26 - Col. 8, Line 2 & Col. 21, Lines 9-16]. 

Regarding claim 10, Gardner, in view of Leabman teaches the system of claim 1, wherein the apparatus enables a user to access at least one of an application, an asset, and a service when the apparatus and a device are within proximity of one another [Gardner, Figure 1, Col. 21, Lines 9-16 and Col. 22, Lines 4-10 The user may utilize the device to access an asset and a service which is represented by the list of all identifiers of the other devices that have come into communications range/proximity of the reader.] 

Regarding claim 13, the method of claim 11, wherein the device has a known physical location. 
(The instant claim is rejected using similar rationale applied to the rejection of claim 3).

Regarding claim 14, the method of claim 11, wherein the device has a known physical location that is a fixed physical location. 
(The instant claim is rejected using similar rationale applied to the rejection of claim 4)


(The instant claim is rejected using similar rationale applied to the rejection of claim 5)

Regarding claim 20, the method of claim 11, further comprises accessing at least one of an application, an asset, and a service when the device and another device are within proximity of one another.
(The instant claim is rejected using similar rationale applied to the rejection of claim 10)

Claims 2, 9, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view of Leabman as applied to claims 2 and 12 respectively above, and further in view of (Hitt US 2004/0090345 hereinafter Hitt).

Regarding claim 2, Gardner teaches the system of claim 1, wherein the transmitter transmits according to timeslot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next transmission time, which is interpreted as time slot information)], but it does not teach wherein the time slot information is received wirelessly by the apparatus. 
	However, Hitt teaches wherein the time slot information is received wirelessly by the apparatus [Hitt, ¶27 (the receiver wireless node schedules the time slot for the next transmission by sending an acknowledgement message from the receiver wireless node to the sender wireless node including a time slot for the next scheduled transmission.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman claiming a system for wirelessly operating a 

Regarding claim 9, Gardner teaches the system of claim 2, wherein a location of a device is based on determining that the device is within a wireless coverage range of the apparatus [(In Gardner, Col. 21, Lines 9-16 and Col. 22, Lines 4-10 the reader may generate a list of identifiers of device by collecting the unique identifiers of all the devices within its communication range.  This reader is a device which has location as set forth in Gardner Col. 3, Lines 14-29 & Col. 4, Lines 10-16 wherein the device may be affixed to an entrance of a facility 4 or a farm building 6 in Figure 1. In Col. 21, Lines 9-16 and Col. 22, Lines 4-10, Gardner further discloses that the devices identified in the list are associated as being in within the location (location within the communication range) of the reader device)]. 

Regarding claim 12, the method of claim 11, wherein the time slot information is received wirelessly.  (The instant claim is rejected using similar rationale applied to the rejection of claim 2)

Regarding claim 19, the method of claim 18, wherein the location of the another device is based on determining that the another device is within a wireless coverage range of the device. 
(The instant claim is rejected using similar rationale applied to the rejection of claim 9)

s 6-8 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view Leabman as applied to claims 1 and 11 above, and further in view of Cao et al US Patent No. 6,446,004 (hereinafter Cao).

Regarding claim 6, Gardner, in view of Leabman teaches the system of claim 1, wherein the apparatus wirelessly transmits data that completes a purchase transaction [Cao, Column 9, Lines 53-56 (The user transmits from the user computer device 200 a user request to complete the purchase transaction, such as the purchasing of tickets, based on location, proximity, etc.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman, indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Cao, indicating that the transceiver may be utilized to communicate to facilitate a purchase transaction. The benefiting result would have been the ability to take reduce the time needed and human interaction required to conduct a purchase.
Regarding claim 7, Gardner, in view of Leabman teaches the system of claim 1, while Cao further teaches comprising a server configured to receive data from a device when in proximity to the apparatus [Cao, Column 11, Lines 60+ (the server requests the user's current location (data) from the user's computing device 200]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman, indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Cao, indicating that the transceiver may be utilized to communicate data when in proximity to another device and access location information from the 

Regarding claim 8, Gardner, in view of Leabman and Cao teaches the system of claim 7, wherein the server is further configured to track a location of the device [Cao Column 11, Lines 60+ (the server requests the user's current location (data) from the user's computing device 200].
Similar motivation to combine the prior art used to reject claim 7 is applied to the rejection of claim 8. 

Regarding claim 16, Gardner, in view of Leabman and Cao teaches the method of claim 11, wherein the device wirelessly transmits data that completes a purchase transaction. 
(The instant claim is rejected using similar rationale applied to the rejection of claim 6)

Regarding claim 17, Gardner, in view of Leabman and Cao teaches the method of claim 11, further comprising receiving data, at a server, from another device when the another device is in proximity to the device. 
(The instant claim is rejected using similar rationale applied to the rejection of claim 7)

Regarding claim 18, Gardner, in view Leabman and Cao teaches the method of claim 17, further comprising tracking a location of another device. 
(The instant claim is rejected using similar rationale applied to the rejection of claim 8)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467